Order entered approving and adopting the report of Samuel S. Gannett, commissioner, showing the work done, time employed, and expenses incurred by him in running, locating, and marking the boundary line between the two States, as directed by the decree of April 13, 1931, 283 U.S. 793; approving the action of the two States in paying the expenses incurred by the commissioner ; and fixing the compensation of the commissioner, to be paid by the two States in equal shares. For the opinion in this case, see 282 U.S. 458.